DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 01/27/2022, claims 3, 5, 10,13, and 18 have been cancelled.  Claims 1, 2, 4, 6-9, 11, 12, 14-17, and 19-31 are pending.  Claims 14, 19-25 and 29-31 stand withdrawn without traverse.  
Claims 1, 2, 4, 6-9, 15-17, and 26-28 are under current examination.  
All rejections not reiterated have been withdrawn.

The examiner finds Applicant’s arguments filed 01/27/2022, see pages 8 and 11, that linezolid form II exhibits surprisingly better suspendability than a different polymorph of linezolid in the inventive formulation containing iohexol and poloxamer 407 are found persuasive.  See also page 33 of the specification.  Claims 2, 11, 12, 15-17, 26, and 27 are considered free of the art in view of these unexpected results.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cremascoli et al. (WO 2015/059623; publication date: 04/30/2015; cited in the IDS filed on 05/15/2020) and Duan et al. (US 2013/0195988; publication date: 08/01/2013; cited in the IDS filed 05/15/2020) in view of D’Agostino et al (US 2012/0263797; publication date: 10/18/2012), and further in view of Gutierro Aduriz et al. (US 2013/0177603; publication date: 07/11/2013), Bergren (US 2001/0051621; publication date: 12/13/2001), and Zheng et al. (Fluid Phase Equilibria V 432 pages 18-27; available online from 10/18/2016).  

The claims are being examined in view of the species elections of “chronic pain” as the type of pain and “intervertebral disc” as the location into which the composition is injected.
Cremascoli discloses a composition comprising a resorbable carrier and at least an antibacterial agent for treatment of lower back pain by local application (abstract).  The antibiotic may be linezolid (claim 5).  The composition may further comprise a radiopaque compound to all ow evaluation of the position of the composition and its grade of reabsorption (page 5, claim 6).  Cremascoli discloses that the antibiotic (i.e. linezolid) should be present in an amount ranging from between 0.01 to 30% by weight.  This range overlaps with the range “2.5% to 20% of linezolid by weight” in antibiotic required by the instant claims (See MPEP 2144.05).   
Cremascoli does not disclose a thermosensitive hydrogel comprising poloxamer and iohexol. 
Duan discloses a hydrogel drug carrier that is thermosensitive (forms a gel when temperature is increased to that of the human body) and is formed from poloxamer containing an active agent (abstract) and the hydrogel carrier may further comprise the radiopacifying agent iohexol (0043).  
D’Agostino discloses that radiopacifying agents may be added to injected materials in order to visualize the location of the injection (0046 and 0052).
It would have been prima facie obvious to inject linezolid with the contrast agent iohexol.  The artisan of ordinary skill in the art would have been motivated to do so in order to visualize injection of the linezolid composition into the affected area (e.g. Modic changes in the spine from septic spondylosicitis by local surgical injection; Cremascoli page 5).  The skilled artisan would have had a reasonable expectation of success because this would merely require adding linezolid to the hydrogel vehicle containing iohexol disclosed by Duan and because co-injection of an active agent with a contrast agent was an established method of confirming proper injection of active agents as of the effective filing date of the instant application.  With regard to using the poloxamer hydrogel vehicle disclosed by Duan for iohexol delivery rather than the vehicle disclosed by Cremascoli for antibiotic delivery, one having ordinary skill in the art would have been motivated to use a thermosensitive gel forming vehicle to add an additional level of control over drug release by diffusion through the gel and would have had reasonable expectation of success because this would merely require adding linezolid to the example poloxamer gel containing iohexol disclosed by Duan.  
With regard to claims 1 and 3, Duan discloses poloxamer 407, which may be present in a range of 0.1 to 100% of the drug carrier (0014, claim 10).  The range overlaps with the range required by instant claims 3 and 4 of 9.5 to 17 % by weight.  Moreover, the examiner considers it a matter of routine for one having ordinary skill in the art to optimize the quantity of gelling agent to arrive at a gel having the desired properties.  See MPEP 2144.05.  
With regard to claims 1 and 6, the drug (i.e. the iohexol) may be present in an amount of from 0.01 to 50% of the composition (Duan: claim 2).  This range overlaps with the range in amount of iohexol recited in instant claims 1 and 6.  Moreover, the examiner considers it merely routine for one having ordinary skill in the art to test several concentrations of iohexol in order to achieve the desired visualization effect for delivery of the composition to the affected area.  Please refer to MPEP 2144.05.  
Cremascoli also does not describe the linezolid as being in suspension in the formulation as required by claim 1.  Duan discloses that the drug may be in the form of a suspension; however, Duan does not disclose linezolid.  
Gutierro Aduriz, in the analogous art of injectable pharmaceuticals (title, abstract), discloses that the release rate of a drug that is introduced into the body in as an injectable composition may be controlled by particle size distribution of the drug in suspension (0115).  
Bergren discloses that linezolid form II has been evaluated in clinical trials (0010) and is the most stable form below 85ºC (0030) and Zheng discloses that linezolid form II has poor water solubility (para bridging pages 21-22 and Table 3 on page 22).  
It would have been prima facie obvious to formulate linezolid as a suspension in the hydrogel vehicle disclosed by Duan.  The skilled artisan would have been motivated to do so in order to provide some control over release rate of the linezolid from the hydrogel.  One would have had reasonable expectation of success because the solubility of linezolid (particularly linezolid form II) was known as of the effective filing date of the instant invention, thus one would have recognized that linezolid particles would not fully dissolve in an aqueous vehicle such as a poloxamer hydrogel and because particle size was a known parameter to manipulate drug release rate (i.e. a result-effective variable).  One having ordinary skill in the art would have selected linezolid form II, in particular, because this isoform had been evaluated in clinical trials and was known to be the most stable form at the effective filing date of the instant invention.  
With regard to claims 7 and 8, Duan discloses that the carrier forms a gel at body temperature (i.e. 36ºC).  This value falls within the range recited in the instant claims.  
With regard to claim 28, as noted above, the limitations regarding the obviousness of a hydrogel containing iohexol and poloxamer 407 in the amounts required by the instant claims have been detailed above.  

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cremascoli et al. (WO 2015/059623; publication date: 04/30/2015; cited in the IDS filed on 05/15/2020) and Duan et al. (US 2013/0195988; publication date: 08/01/2013; cited in the IDS filed 05/15/2020) in view of D’Agostino et al (US 2012/0263797; publication date: 10/18/2012), and further in view of Gutierro Aduriz et al. (US 2013/0177603; publication date: 07/11/2013), Bergren (US 2001/0051621; publication date: 12/13/2001), and Zheng et al. (Fluid Phase Equilibria V 432 pages 18-27; available online from 10/18/2016) as applied to claims 1, 2, 4, 6-8, and 28 above and further in view of Pandit et al. (Drug Development and Industrial Pharmacy Vol 24, No. 2, pages 183-186; publication year: 1998; cited in the IDS filed 09/01/2020).  

The relevant disclosures of Cremascoli, Duan, D’Agostino, Gutierro Aduriz, Bergren, and Zheng are set forth above.  With regard to claims 7-9, Duan discloses that the formulation is liquid at room temperature and gels at body temperature (0005, 0020) and as noted above discloses use of poloxamer 407 (i.e. Pluronic F127) as a gelling agent.
None of these references disclose a range in gelling temperature of from 26 to 32ºC as required by instant claim 9.
Pandit discloses that the gelling temperature of F127 gels can be controlled by the presence of PEGs (abstract).
The examiner does not consider the limitation regarding gelling temperature recited in instant claim 9 to patentably define over the prior art because gelling temperature was known to be a result-effective variable as of the effective filing date of the instant invention and because one having ordinary skill in the art would predict that compositions having gelling temperature in the range of 26-32C would remain useful to deliver linezolid and iohexol.  

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2013/0195988; publication date: 08/01/2013; cited in the IDS filed 05/15/2020). 

Duan discloses a hydrogel drug carrier that is thermosensitive (forms a gel when temperature is increased to that of the human body) and is formed from poloxamer containing an active agent (abstract) and the hydrogel carrier may further comprise the radiopacifying agent iohexol (0043).  Duan discloses poloxamer 407, which may be present in a range of 0.1 to 100% of the drug carrier (0014, claim 10).  The range overlaps with the range required by the instant claims.  Moreover, the examiner considers it a matter of routine for one having ordinary skill in the art to optimize the quantity of gelling agent to arrive at a gel having the desired properties.  See MPEP 2144.05.  The drug (i.e. the iohexol) may be present in an amount of from 0.01 to 50% of the composition (Duan: claim 2).  This range overlaps with the range in amount of iohexol recited in the instant claims.  Moreover, the examiner considers it merely routine for one having ordinary skill in the art to test several concentrations of iohexol in order to achieve the desired visualization effect for delivery of the composition to the affected area.  Please refer to MPEP 2144.05.  Duan discloses that the carrier forms a gel at body temperature (i.e. 36ºC).  This value falls within the range recited in instant claim 28.  

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 

On page 8, Applicant argues that the instant invention, as delineated in claim 1, can inject a 200-fold increase in drug concentration to the spinal disc as compared to the low concentrations of antibiotics in Cremascoli (e.g. vancomycin 256 g/mL and gentamicin 256 pg/mL at example 3/page 10).  
As an initial matter, the examiner notes that Applicant has mischaracterized Cremascoli as disclosing 256 pg/mL gentamycin.  Cremascoli discloses 256 g/mL gentamycin (see page 10).  This argument is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The examiner maintains that the overlapping ranges in concentration of antibiotic disclosed by Cremascoli vs. required by instant claim 1 noted in the rejection above are sufficient to establish a prima facie case of obviousness.  MPEP 2144.05(I):  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case different substances having antibiotic properties would not be expected to have identical efficacy; for example, minimum inhibitory concentration of any antibiotic changes depending upon the species and subspecies of bacteria being treated (see Cremascoli’s table 1 on page 11 for example).  The examiner also notes that the instant invention is an extended release formulation that would have markedly more active agent, to be released over time, than would a formulation designed for quick drug release during a single application in a lab experiment designed to find MIC as in Cremascoli’s examples.  (The cited prior art (Gutierro-Aduriz/Bergren) also teaches the benefits of slow release of drugs from solid particles contained within a carrier, one having ordinary skill would have been motivated to increase the amount of drug in the carrier to provide a reservoir for release over time.)

On page 8, Applicant argues that the instant invention possesses certain unexpectedly superior properties: injectability (formulation as claimed are liquid and non-viscous at room temperature and form a gel at the injection site at higher temperature); the solution-gel transition can achieve an effective amount above the MIC for linezolid to the spine and retain drug in the injection area; the linezolid crystal form II forms a stable solution; there is an unexpected interaction between poloxamer 407 and iohexol in the formulation where the ratio determines the gelation temperature of the formulation, which is critical for the spinal administration.  
With regard to the assertion that the injectability and subsequent retention at the site of injection of thermosetting hydrogels was unexpected, this was a well-known benefit  of thermosetting hydrogels as of the effective filing date of the instant invention.  
There is no evidence that the gel disclosed by Cremascoli is incapable of carrying a larger quantity of antibiotic or that Duan’s hydrogel could not have carried the claimed dose of linezolid, and it is unclear how the difference in dose of antibiotic is an unexpected improvement over the prior art.  
One having ordinary skill in the art would have been aware of the interaction between iohexol and poloxamer causing a change to the gelling temperature.  For example, Schwarz (US 2005/0143678; publication date: 06/30/2005) on page 8 discloses two tables evaluating gelation temperature as a function of polymer concentration in the absence (table 1) and presence (table 2) of Omnipaque (i.e. iohexol).   Gelation temperature decreases with increasing concentration of Pluronic polymer, as shown for Pluronic F108 in the last two lines of table 1.  A 20% gel has a gelation temperature of 26C and a 25% gel has a gelation temperature of 19C.  Based on this trend, an 18% gel should have a gelation temperature higher than 26C; however, table 2 shows that in gels containing 50% by weight Omnipaque (i.e. iohexol) an 18% gel has a gelation temperature of 21.5C.  Thus, one having ordinary skill in the art would have been aware that adding iohexol to thermoresponsive poloxamer gels can alter the gelling temperature.   The examiner also notes that Karlewicz et al. (Polimery w Medycynie 2011; cited in the IDS filed 04/15/2022) appears to show a dependence of gel viscosity on osmolality (table 2 and figures 4 and 5).  Applicant’s reported discovery of a relationship between iohexol concentration, poloxamer concentration, and gelling temperature does not meet the criteria to overcome an obviousness rejection with a showing of unexpected results because the result is not unexpected.  See MPEP 716.02(b): Applicant must establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
The examiner finds Applicant’s showing that linezolid form II exhibits better suspendability and does not agglomerate in their vehicle to be unexpectedly superior.  The claims listed in the rejection supra remain rejected because the data are not commensurate in scope with the claims.  The claims allow for any form of linezolid, whereas the data indicate this effect to be specific to a single polymorph of the drug.  

On page 9, Applicant argues that Cremascoli discloses a viscous hydrogel and does not provide that the formulation was suitable for intervertebral administration and does not clarify whether the formulation is injectable through long needles as used in spinal injection.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The motivation to replace the viscous gel disclosed by Cremascoli is derived from Duan.  Absent a persuasive traversal regarding the combination of references, the rejection is maintained.  

On page 9, Applicant argues that Cremascoli only demonstrates antibiotic formulation with low concentrations of antibiotics.  
As explained above, the examiner notes that Applicant has mischaracterized Cremascoli as disclosing 256 pg/mL gentamycin.  Cremascoli discloses 256 g/mL gentamycin (see page 10).  This argument is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The examiner maintains that the overlapping ranges in concentration of antibiotic disclosed by Cremascoli vs. required by instant claim 1 noted in the rejection above are sufficient to establish a prima facie case of obviousness.  MPEP 2144.05(I):  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case different substances having antibiotic properties would not be expected to have identical efficacy; for example, minimum inhibitory concentration of any antibiotic changes depending upon the species and subspecies of bacteria being treated (see Cremascoli’s table 1 on page 11 for example).  The examiner also notes that the instant invention is an extended release formulation that would have markedly more active agent, to be released over time, than would a formulation designed for quick drug release during a single application in a lab experiment designed to find MIC as in Cremascoli’s examples.  (The cited prior art (Gutierro-Aduriz/Bergren) also teaches the benefits of slow release of drugs from solid particles contained within a carrier, one having ordinary skill would have been motivated to increase the amount of drug in the carrier to provide a reservoir for release over time.)

On page 9, Applicant states that the Office cites five different references without considering the references in their entirety.  
Regarding considering references in their entirety, the MPEP instructs that a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) (MPEP 2121.02(VI)).  While Applicant is correct that a reference must be considered for all it teaches, Applicant has not identified anything in the references cited by the examiner that teaches away from the instant invention, as claimed, therefore the assertion that the examiner has not considered the cited references in their entirety is not persuasive.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

On page 10, Applicant summarizes some teachings of Duan and argues that Duan does not discuss the gelling temperature range and that iohexol can influence the gelling properties of poloxamer hydrogel.  Applicant argues that the low concentrations of iohexol described in Duan may not enable imaging in the spine or elsewhere.  Applicant states that “[t]hough a person of ordinary skill in the art may be motivated to increase the concentration of iohexol for imaging, he would not expect the interaction between iohexol and poloxamer 407 and the influence on the gelation in view of the prior art”.  Applicant argues that “[u]nexpectedly, iohexol at the high concentration can interact with poloxamer 407, changing the gelling properties of the formulation”.  Applicant argues that as a consequence of this allegedly unpredicted effect of iohexol on gelling temperature, the concentrations and ratio of poloxamer 407 to iohexol are required to be optimized.  Applicant concludes that it would not have been obvious for a skilled person to replace the resorbable carrier in Cremascoli with the thermosensitive hydrogel with iohexol of Duan to practice the claimed formulations.  
As detailed in the rejection above, and acknowledged by Applicant, one having ordinary skill in the art would have been motivated to make adjustments to the amount of iohexol in the hydrogel in order to repurpose it for the procedure disclosed by Cremascoli, injection into the spine, as the practice of adding radiopacifying agents to injected materials in order to visualize the location of the injection was known in the art (D’Agostino).  The amounts of both poloxamer to achieve the purpose of a thermosensitive hydrogel as well as iohexol to achieve visualization of the procedure could be optimized for the specific procedure disclosed by Cremascoli of injection into the spine.  The claims are considered prima facie obvious because Duan discloses ranges for each ingredient that overlap with the ranges recited in the instant claims, as discussed above, therefore one having ordinary skill in the art would have predicted that the concentrations of poloxamer and drug (iohexol) could be optimized within the ranges disclosed for each by Duan (0.1 to 100% and 0.01 to 50%, respectively) to form a thermosensitive gel.
With regard to the allegedly unexpected effect of iohexol on gelling temperature in poloxamer hydrogels, as detailed above, one having ordinary skill in the art would have been aware of this phenomenon, and therefore this aspect of Applicant’s disclosure is not considered unexpected.  

On pages 10-11, Applicant argues that D’Agostino does not discuss iohexol particularly and does not discuss the interaction between iohexol and poloxamer 407.  Applicant argues that therefore one would not he been motivated by the teachings of D’Agostino to modify Cremascoli’s formulation to achieve the claimed formulations.
This argument is not persuasive because it does not address the specific motivation noted by the examiner in the rejection and because it does not address what one having ordinary skill in the art would have understood from the prior art, all references, as of the effective filing date of the instant invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 11, Applicant argues that the fact that the prior art recognized linezolid form II as the most stable form of the drug is not relevant to the present formulation  Applicant argues that linezolid form II was selected for the instant invention because it provides more homogeneous suspensions of linezolid. 
As noted above, the examiner considers Applicant’s finding that linezolid forms a better suspension in their poloxamer 407/iohexol thermosetting gel composition to be an unexpected result; however, claims 1, 2, 4, 6-9 and 28 stand rejected under 35 USC 103 because the data are not commensurate in scope with these claims.  
With regard to the stability of linezolid form II being irrelevant to the instant invention, In response to applicant's argument that Applicant chose linezolid form II for its suspendability in the inventive thermosetting hydrogel, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Oibara, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On pages 11-12, Applicant argues that the Office has inappropriately applied obvious to try. 
This argument is not persuasive because the examiner has not relied on an “obvious to try” rationale, nor do the arguments on page 12, following the assertion that the Office has inappropriately applied this rationale, provide any explanation as to how such a rationale was inappropriately applied.  

On page 12, Applicant argues that the modification proposed in the rejection would render the formulation inoperable because low concentrations of iohexol is under the amount for imaging in a spinal disc.  
This argument is not persuasive because Duan discloses a range in drug (iohexol) that overlaps with the range recited in the instant claims (see rejection above and MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.)  As acknowledged by Applicant on page 10 of the remarks, “a person of ordinary skill in the art may be motivated to increase the concentration of iohexol for imaging”.  

On page 12, Applicant argues that none of the references disclose the claimed ranges of poloxamer 407 and iohexol.  
This argument mischaracterizes the prior art, which teaches ranges for each substance that overlap with the ranges recited in the instant claims (see above).

On page 12, Applicant argues that the prior art fails to teach the interaction of iohexol and poloxamer 407 on the gelling temperature and does not disclose the benefits of linezolid form II on forming a homogeneous suspension.
Please see above regarding Applicant’s assertion of unexpected results.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6-9, 11, 12, 15-17, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/142,559 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other as follows: 
Inter alia, the claims of the ‘559 application embrace an injectable pharmaceutical composition for low back pain comprising an antibiotic, a thermosensitive hydrogel and a radio-contrast agent.  The hydrogel contains poloxamer 407 and iohexol and linezolid, each present in an amount that overlaps with the amounts recited in the instant claims.  Turning to the ‘559 specification, the term “linezolid” embraces linezolid form II.  The hydrogel can gel at a temperature from about 32-39ºC, which overlaps with the range required by instant claims 7 and 8.  The hydrogel remains liquid at a temperature that ranges up to 25ºC, which implies that it solidifies at a temperature greater than 25 ºC.  This implicit range in gelling temperature overlaps with the range required by instant claim 9.  
With regard to instant claim 12, the composition is considered to be suitable for injection into an intervertebral disc, absent evidence to the contrary.  
Claim 15 recites product by process language.  According to MPEP 2113: product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art”.  The method steps recited in claims 15 and 17 would result in a formulation containing linezolid form II in a suspension in a thermosetting hydrogel containing iohexol and poloxamer 407 and as such, the composition as claimed in instant claim 15 is considered rendered prima facie obvious over the ‘559 application for the reasons set forth in the rejection above, absent evidence to the contrary.  The examiner does not consider the phrase “defined powder” to patentably define over the copending application because no particular limitations describing the characteristics of the powder are defined in the claims, therefore the teachings regarding obviousness of formulating suspension of linezolid form II are also considered to render obvious using a “defined powder” to generate the suspension.  
With regard to claim 16, the compositions of the ‘559 application are intended for injection into the body and are therefore sterile.  As instant claim 16 is directed to a product and recites product by process language, the examiner does not consider the method of sterilization to patentably define over the cited prior art, absent evidence to the contrary.  
With regard to claim 28, as noted above, the limitations regarding the obviousness of a hydrogel containing iohexol and poloxamer 407 in the amounts required by the instant claims have been detailed above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/142,559 (reference application) as applied to claims 1, 2, 4, 6-9, 11, 12, 15-17, and 28 above, and further in view of  Ahern (The Scientist; publication year: 1995).  

The relevant limitations of the ‘559 application are set forth above.  The ‘559 application does not recite a limitation regarding a kit having (a) linezolid powder and (b) a thermosensitive hydrogel comprising poloxamer and iohexol.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to organize the elements of the invention of the ‘559 application into a kit because one of skill in the art appreciated that organizing experimental reagents prior to use is standard laboratory practice which saves time and reduces the frequency of errors.  Further, Ahern (1995) taught that kits offer scientists a good return on their investment, and allow scientists to better manage their time.  As far as the arrangement of kit ingredients, there are only a handful of ways in which the hydrogel, solvent (water), iohexol, and linezolid could be arranged.  The examiner considers the arrangement as recited in instant claim 26 to be obvious to try.  See MPEP 2143(I)(E).  

Claims 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/142,559 (reference application) and Ahern (The Scientist; publication year: 1995) as applied to claims 1, 2, 4, 6-9, 11, 12, 15-17, 26, and 28  above, and further in view of Cremascoli et al. (WO 2015/059623; publication date: 04/30/2015; cited in the IDS filed on 05/15/2020).   

The relevant limitations of the ‘559 application and Ahern are set forth above.  Neither discloses a syringe and a needle.  
Cremascoli discloses that compositions for injection to treat back pain are injected with a syringe and a needle (page 9).  It would be prima facie obvious to include a syringe and a needle in the kit formed from the components of the ‘559 application because these are routinely used to deliver injectable compositions.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.
On pages 13-14 Applicant comments that the double patenting rejection is provisional and that they will consider filing a terminal disclaimer at the point when allowable subject matter is found in the present application, if an appropriate non-statutory obviousness type double patenting rejection remains in view of the co-pending application. 
Applicant’s willingness to consider a terminal disclaimer in the future, if appropriate, are noted.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617